Citation Nr: 1221708	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-29 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a variously diagnosed low back disability, to include disc disease.

2. Entitlement to service connection for a left knee disability, to include arthritis.

3. Entitlement to service connection for left hand arthritis, to include as secondary to service-connected left, third metacarpal scar.

4. Entitlement to a rating in excess of 10 percent for right knee arthritis.

5. Entitlement to an effective date earlier than April 18, 2008, for the grant of service connection for right knee arthritis.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esq.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to January 1971, and from January 1991 to April 1991.  

The Veteran's claims for service connection are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  These matters were originally before the Board on appeal from an October 2008 rating decision of the Cleveland, Ohio RO.  In October 2009, a Travel Board hearing was held before the undersigned; a transcript is associated with the claims file.  In October 2010, the Board upheld the RO's October 2008 denial of service connection for a variously diagnosed low back disability, a left knee disability, and left hand arthritis.  The Veteran appealed that decision to the Court.  In October 2011, the Court issued an order that vacated the October 2010 Board decision and remanded the matters on appeal for readjudication consistent with the instructions outlined in an October 2011 Joint Motion for Partial Remand (Joint Motion) by the parties.  The claims seeking an increased rating and an earlier effective date are before the Board on appeal from a December 2010 rating decision of the Appeals Management Center (AMC) in Washington, DC.

As an initial matter, the Board notes that the Veteran's claim for an increased rating for his service-connected left, third metacarpal scar was previously before the Board in October 2010 (and the subject of a separate decision signed by a panel of Veterans Law Judges) when it was remanded for additional development.  On remand and after additional development was completed, the AMC issued a December 2011 rating decision that awarded the Veteran a 10 percent rating for his left, third metacarpal scar.  He was also advised that this decision represented a full and final determination of the issue, and that his appeal was considered resolved in full.  See AB v. Brown, 6 Vet. App. 35 (1993).  As this rating represents the maximum schedular rating available for a single painful scar, and the Veteran has not expressed disagreement with the December 2011 rating decision, this matter is no longer before the Board.  

Finally, the Board notes that it has reviewed not only the Veteran's physical claims file, but also "Virtual VA" (VA's electronic data storage system) to ensure a complete assessment of the evidence relevant to the present appeal.  There are at present no additional documents pertinent to this appeal in Virtual VA.  

The appeal is REMANDED to the Cleveland, Ohio RO.  VA will notify the appellant if further action is required.


REMAND

In a decision issued in October 2010, the Board denied the Veteran's claims of service connection for a variously diagnosed low back disability, to include disc disease; for a left knee disability, to include arthritis; and for left hand arthritis, to include as secondary to service-connected left, third metacarpal scar.  This decision was based in large part on a September 2008 VA examination when the examiner opined that: (1) the Veteran's current low back disability was not likely related to his back conditions in service, but rather a natural occurring phenomena; (2) the Veteran's left knee arthritis was not likely "related to his remote knee problem in service, but rather a natural occurring phenomenon," since he had systemic arthritis in both knees; and (3) the arthritis in the Veteran's left hand was "not likely related to the [service-connected] superficial wound but rather a natural occurring phenomenon," since he had arthritis in both hands.  However, in October 2011, the Court endorsed a Joint Motion that determined that the September 2008 VA examination "did not contain an adequate rationale regarding the [Veteran's] back, left knee, or left hand conditions."  

Specifically, regarding the back, the Joint Motion stated that another medical examination was necessary because the September 2008 VA examiner did not provide a medical explanation to connect his opinion to the supporting data.  The Joint Motion further instructed that any future examination of the back must consider the Veteran's reported history (which includes his report of a 1970 back injury when he was thrown from a jeep that hit a mine; an injury to his back in the 1990s when he was given a diagnosis of mild right sided back strain; and his complaints of back problems from carrying rucksacks, equipment, and a machine gun in Vietnam).

As for the Veteran's left knee, the Joint Motion noted that the basis for the September 2008 VA examiner's negative opinion as to this disability was that the Veteran had "systemic arthritis in both knees"; therefore, it was "a natural occurring phenomenon."  The Joint Motion then pointed out that during the adjudication of the Veteran's claim for right knee arthritis, the Board sought a medical advisory opinion from the Veterans Health Administration (VHA).  In a June 2010 VHA advisory medical opinion, the consulting physician noted that the September 2008 VA examiner had "mention[ed] 'systemic arthritis' in both knees," but he could "find no mention in the record of systemic arthritis."  The Joint Motion stated that this observation called into question the adequacy of the September 2008 VA examiner's opinion, and further stated that, especially in light of the contradicted diagnosis of systemic arthritis, his "attribution of [the Veteran's] arthritis to a 'natural occurring phenomenon' [did] not constitute an adequate rationale as he [did] not provide a 'reasoned medical explanation' connecting this conclusion to the data that support[ed] this conclusion."  

Finally, regarding the Veteran's left hand arthritis, the Joint Motion noted that the September 2008 VA examiner had (just as it did with the other disabilities) opined that the left hand arthritis was "more likely 'a natural occurring phenomenon'" and stated that this did not include a "medical explanation [that connected] this conclusion to supporting data."  The Joint Motion also observed that the examiner was requested to provide an opinion as to whether the Veteran's left hand arthritis was at least as likely as not secondary to the superficial wound over the head of the third metacarpal, but was not asked to provide an opinion as to whether the disability was related to the gunshot wound he sustained in service (the residual of which is the superficial wound).  The Joint Motion noted that the phrasing of this question improperly limited the Veteran's claim to one of secondary service connection.  Therefore, on reexamination of the Veteran, an opinion should also be elicited as to whether his left hand arthritis is directly related to his service.

Regarding the Veteran's claims for an increased rating for right knee arthritis and for an earlier effective date for the grant of service connection for such disability, under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC is furnished to the appellant.  In essence, the following sequence is required:  There must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

A December 2010 rating decision implemented the Board's October 2010 grant of service connection for right knee arthritis and assigned a 10 percent rating for the disability, effective April 18, 2008.  In a statement received in December 2011, the Veteran (via his attorney) filed a timely NOD expressing disagreement with both the rating and effective date assigned for his right knee arthritis.  The RO has not issued an SOC in either matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  The Veteran is advised that his claims seeking an increased rating and an earlier effective date for his right knee disability are not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after an SOC is issued.
Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his variously diagnosed low back disability, left knee disability, and left hand arthritis.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include this remand) in conjunction with the examination, giving particular attention to his STRs, the lay statements of record (to include his October 2009 Travel Board hearing testimony), and the medical opinions already of record.  Based on a review of the record and examination of the Veteran, the examiner should identify (by medical diagnosis) all low back, left knee, and/or left hand disabilities found, and opine (as to each) whether it at least as likely as not (a 50 percent or better probability) is related to his service/injuries therein.  

Regarding the left knee, the examiner should specifically discuss the discrepancy between the September 2008 VA examiner's finding of systemic arthritis in both knees and the July 2010 VHA consulting physician's observation that there was no systemic arthritis in the Veteran's knees.  In particular, the examiner should indicate whether the Veteran has systemic arthritis in his left knee, and discuss the significance of any such finding.

Regarding left hand arthritis, if it is the examiner's opinion that the disability is not directly related to the Veteran's service, the examiner should also opine whether such disability at least as likely as not (a 50 percent or better probability) was caused and/or aggravated by his service-connected left, third metacarpal scar.
The examiner must explain the rationale for all opinions and comment on those opinions already in the record (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).

3. 	The RO should then re-adjudicate the Veteran's service connection claims.  If any remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

4. 	Regarding the claims for an earlier effective date and increased rating for the Veteran's right knee disability, review the file and issue an appropriate SOC addressing those matters.  The Veteran and his attorney must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in either matter, he must submit a timely substantive appeal.  If he timely perfects an appeal in either matter, it/they should be returned to the Board.

The purpose of this remand is to implement the mandates of the Court as expressed in the Joint Motion, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

